NOTICE OF ALLOWANCE
Status of Claims
Claims 1-2, 7-9, 14-16, and 20 are currently amended as of 02/19/2021.
Claims 1-20 are currently pending and allowable as set forth below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Berry et al. (US 2014/0006205) disclosing displaying electronic menu items and detecting audio spoken by user that can be used to access suggested menu items and track gestures received by user. See paragraph [0019], [0021], [0041], [0118], [0136]. Another piece of pertinent prior art is Gilad-Bachrach et al. (US 2016/0011668) disclosing motion sensor configured to detect distance and movements performed. See at least paragraph [0001], [0010], [0022], [0034], [0057]. Another piece of pertinent prior art is Suthar (US 2004/0158494) disclosing user selecting sub-menu hyperlinks. See at least paragraph [0302], Claim 35. Another piece of pertinent prior art is Woycik .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The references cited in the form PTO-892 were not discussed in the above reasons for allowance, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the Notice of Allowance in order to expedite prosecution of the instant application. For example:
Idzik et al. (US 9,817,565)
L’Heureux et al. (US 2014/0214534)
Mueller et al. (US 2017/0055752)
Renfroe (US 2015/0073925)
Werbitt (US 2004/0068441)
Kelly et al. (US 2018/0253805)
Han (US 2018/0040027)
Newsum et al. (US 2017/0193530)
Nichols et al. (US 2015/0066746)
Blatstein et al. (US 2016/0092972)
Sakamoto (US 2015/0149254)
Potter et al. (US 2013/0097038)
Carroll et al. (US 2009/0259553)
Dodd et al. (US 2007/0143127)
Liebman (US 2003/0046166)
Svenson et al. (US 10,467,559)
Grier (US 9,721,275)
Montague (US 6,415,555)
Kim (US 2011/0148931)
HAN et al. (US 2015/0026166)
Beatty et al. (US 2016/0125449)
Vick et al. (US 10,885480)






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684